DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on December 28, 2021.
3.	Claims 1-20 are pending, in which claims 1, 7, and 13 are in independent form.
4.	Claims 1, 7, and 13 are amended.

Response to Arguments
5.	Applicant's arguments filed on December 28, 2021 have been fully considered but they are not persuasive.6. 	Regarding the non-statutory double patenting rejections applicant requested they be reevaluated in light of the amended claims.
 	The non-statutory double patenting rejection of claims are not overcome by the amendments as the claims are still not patentably distinct from the patented claims. Therefore, the argument is not persuasive and the claims stand rejected under the non-statutory double patenting rejections as cite below.

7.	Regarding the independent claims Applicant argues, “Applicant respectfully submits that Whetsel is directed toward securely exchanging data between applications that typically may not be able to communicate with each other through employing a universal data set to exchange the data is silent with respect to Applicant’s amended recitations of “based on the computed statistics, migrating, automatically and dynamically, the new unit of the storage volume to only one of thin provisioning, data compression, and data deduplication ...”, and therefore, by extension, does not and cannot perform the aforementioned recitations. Accordingly, Applicant respectfully submits that Whetsel does not, and cannot, teach or suggest all of the limitations of independent claim 1 as amended”.
	Examiner respectfully disagrees. In response to applicant's argument that “Whetsel… does not and cannot perform the aforementioned recitations. Accordingly, Applicant respectfully submits that Whetsel does not, and cannot, teach or suggest all of the limitations of independent claim 1 as amended”. Examiner did not apply Whetsel to disclose “based on the computed statistics, migrating, automatically and dynamically, the new unit of the storage volume to only one of thin provisioning, data compression, and data deduplication”. 	Rather, Examiner utilized Whetsel to disclose creating, temporarily, a scratch storage volume (Whetsel [0061] and [Figure 4], where the universal data module of the system creates a scratch storage and store data temporarily, e.g., “1) creates and maintains relationships for all applications and 2) stores data for all modules in the TC.sup.2A.sup.2 and 3) contains temporary data (scratch data 402)”; and  	 placing the subset of the data in the scratch storage volume (Whetsel [0061] and [0071] where the segmented data stored in the scratch temporarily, e.g., “Creating the relationships includes storing them in temporary storage (Scratch Data shown in FIG. 4)”).
8.	Applicant argues “Applicant respectfully submits that neither Raizen, La Frese, nor Whetsel, considered individually or in combination, teach or suggest all the limitations of independent claim 1 as amended”.
	 
 	Examiner respectfully disagrees. In response to applicant's argument that the Raizen, La Frese, nor Whetsel, considered individually or in combination, teach or suggest all the limitations of independent claim 1 as amended.  The amended claims recite “based on the computed statistics, migrating automatically and dynamically, the new unit of storage volume to only one of thin provisioning, data compression, and data deduplication”.  
First, Raizen is not deficient as applicant argues.  Raizen, clearly discloses the argued feature “… storage volume to only one of the thin provisioning, data compression, and data deduplication…” , for instance see (Raizen [col. 11, lines 21-25] “As those of skill in the art can appreciate, an embodiment of the invention also can include at least one embodiment where the data reduction engine 46 includes only the compression engine 45 and not the deduplication engine 44, …”). Unlike the characterization of the reference by the applicant, Raizen clearly discloses the argued feature. Thus, the cited reference as described above to teach all of the argued limitations as further cited in the current rejections.
	
Double Patenting
9.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.10.	Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,965,937 B2 and US Patent No. 8,959,124 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a directly broader version of the patented claims noted in the parent case. The patented claims include all the limitations of the instant claims and provide further limitations. 
 	A comparison of claim 1 is made below as a representation of the patentable indistinctness:
Application 16/562743
U.S. Patent 8,965,937 B2
U.S. Patent 8,959,124 B2
1. A method, comprising: 






maintaining a plurality of functions to automatically and dynamically configure a unit of a storage volume, wherein each of the plurality of functions, in response to being applied to the unit of the storage volume, configures the unit of the storage volume differently; computing, automatically and dynamically, via a processor, statistics on growth rate of data and access characteristics of the data stored in the unit of the storage volume; and 
 determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics, wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication in a decreasing order of performance in terms of performing operations on the unit of the storage volume, and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume, wherein: 

    a new unit of the storage volume is initially provisioned as fully allocated and does not use thin provisioning, data compression or data deduplication; and 
    based on the computed statistics, migrating automatically and dynamically, the new unit of storage volume to only one of thin provisioning, data compression, and data deduplication.


























1.Asystem,comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: 
maintaining a plurality of functions to configure a unit of a storage volume, wherein each of the plurality of functions, in response to being applied to the unit of the storage volume, configures the unit of the storage volume differently; 
computing statistics on growth rate of data and access characteristics of the data stored in the unit of the storage volume; and 

determining which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics, wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication in a decreasing order of performance in terms of performing operations on the unit of the storage volume, and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume, wherein: 
    a new unit is initially provisioned as fully allocated and does not use thin provisioning, data compression or data deduplication; and 
based on the computed statistics, migrating the new unit to use thin provisioning, data compression, or data deduplication, 

wherein the computed statistics include determining a rate at which write operations are performed on the unit of the storage volume and an available amount of unused space on the unit of the storage volume, the operations further comprising: 

applying thin provisioning to the unit of the storage volume, in response to determining that the rate at which write operations are performed on the unit of the storage volume does not exceed a predetermined rate of write operations and the available amount of unused space on the unit of the storage volume exceeds a predetermined threshold.
1. A method, comprising: 




maintaining a plurality of functions to configure a unit of a storage volume, wherein each of the plurality of functions, in response to being applied to the unit of the storage volume, configures the unit of the storage volume differently; 

computing statistics on growth rate of data and access characteristics of the data stored in the unit of the storage volume; and 


determining which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics, wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication in a decreasing order of performance in terms of performing operations on the unit of the storage volume, and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume, wherein: 

   a new unit is initially provisioned as fully allocated and does not use thin provisioning, data compression or data deduplication; and 
based on the computed statistics, migrating the new unit to use thin provisioning, data compression, or data deduplication, 

wherein the computed statistics include determining a rate at which write operations are performed on the unit of the storage volume and an available amount of unused space on the unit of the storage volume, the operations further comprising: 

applying thin provisioning to the unit of the storage volume, in response to determining that the rate at which write operations are performed on the unit of the storage volume does not exceed a predetermined rate of write operations and the available amount of unused space on the unit of the storage volume exceeds a predetermined threshold.

11.	Claims 1-18 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-12 of U.S. Patent 10,444,995 B2 and 1-15 of U.S. Patent 10,444,996 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite all the same limitations of the patented claims but with slightly different wording, such that the scope of the claims are patentable indistinct. All of the instant claims would be anticipated and/or infringed by the patented claims. 

 	A comparison of claim 1 is made below as a representation of the patentable indistinctness:
Applicatio16/562743
U.S. Patent 10,444,995 B2
U.S. Patent 10,444,996 B2
1. A method, comprising: 






maintaining a plurality of functions to automatically and dynamically configure a unit of a storage volume, wherein each of the plurality of functions, in response to being applied to the unit of the storage volume, configures the unit of the storage volume differently; 


computing, automatically and dynamically, via a processor, statistics on growth rate of data and access characteristics of the data stored in the unit of the storage volume; and 

determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics, wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication in a decreasing order of performance in terms of performing operations on the unit of the storage volume, and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume, wherein: 

a new unit of the storage volume is initially provisioned as fully allocated and does not use thin provisioning, data compression or data deduplication; and 
based on the computed statistics, migrating automatically and dynamically, the new unit of the storage volume to only one of thin provisioning, data compression, and data deduplication.
1. A computer implemented method for automated selection of functions to reduce storage capacity of a computer storage device, comprising: maintaining a plurality of functions to configure a unit of a storage volume, wherein each of the plurality of functions, in response to being applied to the unit of the storage volume, configures the unit of the storage volume differently, wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication; 

computing statistics on growth rate of data and access characteristics of the data stored in the unit of the storage volume; 
determining which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication in a decreasing order of performance in terms of performing operations on the unit of the storage volume, and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume, wherein: a new unit is initially provisioned as fully allocated and does not use thin provisioning, data compression or data deduplication; and based on the computed statistics, migrating the new unit to use thin provisioning, data compression, or data deduplication, 

wherein the computed statistics include determining a rate at which write operations are performed on the unit of the storage volume, and an available amount of unused space on the unit of the storage volume; compressing the data stored on the unit of the storage volume, in response to determining that an access time requirement for the data will be met subsequent to the compressing of the data stored in the unit of the storage volume, wherein the computed statistics include determining how much the data stored on the unit of the storage volume can be compressed; applying data deduplication to the unit of the storage volume, in response to determining that duplicative data present on the unit of the storage volume exceeds a predetermined threshold and that the access time requirement for the unit of the storage volume is greater than a predetermined access time rate, wherein the computed statistics include determining how much duplicative data is present on the unit of the storage volume; and wherein the compressing and the data deduplication reduce storage space requirements of the storage volume.
1. A computer implemented method for automated selection of functions to reduce storage capacity of a computer storage device, comprising: 
maintaining a plurality of functions to configure a unit of a storage volume, wherein each of the plurality of functions, in response to being applied to the unit of the storage volume, configures the unit of the storage volume differently, wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication; 

computing statistics on growth rate of data and access characteristics of the data stored in the unit of the storage volume; 
determining which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication in a decreasing order of performance in terms of performing operations on the unit of the storage volume, and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume, wherein: a new unit is initially provisioned as fully allocated and does not use thin provisioning, data compression or data deduplication; and based on the computed statistics, migrating the new unit to use thin provisioning, data compression, or data deduplication; applying full allocation to the unit of the storage volume, in response to determining that the access time requirement for the unit of the storage volume is less than a predetermined threshold amount of time, wherein the computed statistics include determining an access time requirement for the unit of the storage volume; and applying thin provisioning to the unit of the storage volume, in response to determining that the rate at which write operations are performed on the unit of the storage volume does not exceed a predetermined rate of write operations and that the available amount of unused space on the unit of the storage volume exceeds a predetermined threshold, wherein the computed statistics include a rate at which write operations are performed on the unit of the storage volume and an available amount of unused space on the unit of the storage volume, wherein not too many write operations that grow the volume are taking place.



Claim Rejections - 35 USC § 112
12. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 1, 7, and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
14.	Claims 1, 7, and 13 recite, “… based on the computed statistics, migrating, automatically and dynamically, the new unit of the storage volume to only one of thin provisioning, data compression, and data deduplication”. The applicant asserted that support for this amendments can be found, for example in [0025]  of published US 2019/0391744 A1 (“… allow the migration of a volume to provide the best feature…” and [0041] of the published US 2019/0391744 A1 (“… the system may automatically migrate the volumes to use the correct feature for the correct volume…”). None of these paragraphs [0025] or [0041] ever mentioned the storage volume limited to only one of the thin provisioning, data compression, and data deduplication (emphasis added).  The original drawings show no such limitations Thus, there is no support in the original disclosure for the claimed limitation.
 	The dependent claims (2-6), (8-12), and (14-20) inherit the same deficiencies and are rejected for the same rationale as provided above for the independent claim.

Claim Rejections - 35 USC § 103
15.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
16.	Claims 1-18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Raizen et al. U.S. Patent 8,156,306 B1 (hereinafter Raizen) in view of La Frese et al. U.S. 2009/0240809 A1 (hereinafter La Frese).

Regarding claim 1, Raizen discloses a method, comprising:  	maintaining a plurality of functions to automatically and dynamically configure a unit of a storage volume (Raizen [col. 11, 47-63] where the implemented method maintaining, for example the thin provisioning and the deduplications, which are functions of a storage volume maintained dynamically and automatically), wherein each of the plurality of functions, in response to being applied to the unit of the storage volume, configures the unit of the storage volume differently (Raizen [col. 7, lines 16-46 & Figures 1E and 3A-3B] where multiple functions that configured a storage volume implemented, e.g., deduplication, compression, and thin provisioning functions disclosed to configure a storage volume. Applicant specification 0005-0008, defines these plurality functions as, “thin provisioning”, “deduplication”, "compression”, etc. As recited in the aforementioned section, functions like "thin provisioning", "deduplication", "compression", etc. implemented to configure storage volumes); 	[determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics] wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication in a decreasing order of performance in terms of performing operations on the unit of the storage volume, and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume wherein the plurality of functions includes full allocation, thin provisioning (Raizen [col. 11, lines 7-31, col. 14, lines 12-35] where full allocation and thin provisioning part of the plurality of functions), data compression (Raizen [col. 24, lines 37-40] e.g. FIGS. 1E, 3B, and 4B, for embodiments of the invention that use data compression as one of the space saving and reclamation features), and data deduplication (Raizen [col. 7, lines 1-3] e.g. deduplication and compression related layers are implemented) in a decreasing order of performance in terms of performing operations on the unit of the storage volume (Raizen [col. 2, line 3-9, where data deduplication has a downside in performing operations, like write or read, in the storage unit) and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume (column 1, line 10-14, the use of deduplication improves efficiency of data storage), wherein: 
 	a new unit of the storage volume is initially provisioned as fully allocated and does not use thin provisioning, data compression or data deduplication (Raizen [col. 3, lines 58—col. 4, lines 3, col. 11, lines 32-46, & col. 25, lines 22-54] where allocation unit assigning storage unit operation mechanism. According to the applicant’s, written description [0007] full allocation is applied when data needs to be accessed faster. Similarly, Raizen moves data to the direct region, see (col. 34, lines 17-21] and [Figure 1A, element 36A], e.g., “For chunks in the shared region 38A that are no longer shared, it can be advantageous to move the no-longer-shared block into the direct region 36A, because direct access is faster”); and 
 	based on the computed statistics, migrating, automatically and dynamically (Raizen [col. 11, 47-63] where the implemented method maintaining, the functions of a storage volume maintained dynamically and automatically), the new unit of the storage volume to [[use]] one of thin provisioning, data compression, [[or]] data deduplication (Raizen [col. 5, lines 9-14 & col. 7, lines 16-46] where the disclosed system maintaining multiple functions to configure a storage volume. As recited in the aforementioned section, functions like "thin provisioning", "deduplication", "compression", etc. implemented to configure storage volumes).
 Raizen implemented variety of functions to the storage pool but does not clearly disclose: computing, automatically and dynamically, statistics on growth rate of data and access characteristics of the data stored in the unit of the storage volume; and  	determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics.
However, La Frese, an analogous art, discloses computing, statistics on growth rate of data and access characteristics (La Frese [0012-0014] where a capacity estimation module collecting data like measurement of changed data per predetermined time and resource utilization of data obtained over a period of time. This analogous with computing statistics on growth of data) of the data stored in the unit of the storage volume (La Frese [0036, 0041, & 0050] the capacity estimation derived (computed) from consideration of the data relating to capacity [0036], such as write rates, throughput of the changed data (e.g. MB/sec) the duration value, etc. The applicant specification defined access characteristics as measure of the data access for input/output (I/O), performance, throughput rates and response time (see [0023, 0025, & Figure 2, elements 204, 206, 208, & 210]) La Frese utilized capacity, such as write rates, throughput of the changed data (e.g. MB/sec) the duration value of storage volume); and  	determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics (La Frese [abstract, 0012-0014] where a capacity estimation module collecting data like measurement of changed data per predetermined time and resource utilization of data obtained over a period of time. This analogous with computing statistics on growth of data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because the teaching of La Frese would have enables a workload-on-server to dramatically increase performance and to reduce the bandwidth limitations of a traditional client server model in an efficient manner. The method enables the user to freely accept the recommendations or to modify multiple inputs obtaining better advice for manual implementation of point-in-time copy functionalities. 
Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, Raizen and La Frese discloses a method, wherein the , automatically and dynamically, the statistics 

Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, Raizen and La Frese discloses a method, the method further comprising: applying full allocation to the unit of the storage volume, in response to determining that an access time requirement for the unit of the storage volume is less than a predetermined threshold amount of time (Raizen [col. 34, lines 17-21], e.g., “For chunks in the shared region 38A that are no longer shared, it can be advantageous to move the no-longer-shared block into the direct region 36A, because direct access is faster”).

Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, Raizen and La Frese discloses a method, wherein the 

Regarding claim 5, the rejection of claim 1 is hereby incorporated by reference, Raizen and La Frese discloses a method, wherein:  	a first unit of the storage volume that is a most frequently accessed unit of the storage volume is maintained as a fully allocated unit (Raizen [col. 34, lines 17-21], e.g., “For chunks in the shared region 38A that are no longer shared, it can be advantageous to move the no-longer-shared block into the direct region 36A, because direct access is faster”);;  	a second unit of the storage volume that is a less frequently accessed unit of the storage volume compared to the first unit is maintained as a thin provisioned unit (Raizen [col. 11, lines 14-31] where a thin provisioning technique implemented);  	a third unit of the storage volume that is a still less frequently accessed unit of the storage volume compared to the second unit is maintained as a compressed unit (Raizen [col. 7, lines 9-15] where compression is implemented); and  	a fourth unit of the storage volume that is a least frequently accessed unit of the storage volume is maintained as a deduplicated unit (Raizen [col. 13, lines 63 – col. 14, lines 35] where a deduplication function implemented). 

Regarding claim 6, the rejection of claim 1 is hereby incorporated by reference, Raizen and La Frese discloses a method, wherein if compression throughput rates are able to satisfy access patterns on the new unit of the storage volume, migrating the new unit of the storage volume that is initially provisioned as fully allocated to a compressed unit (Raizen [col. 24, lines 14-31 & lines 58 – col. 25, lines 21] where compression is space saving process, when data access rates is not satisfactory, data are moved to a compressing unit. e.g. moving the data from the uncompressed space to the compressed space). 

Regarding claim 7, Raizen discloses a system, comprising:  	a memory (Raizen [Figure 1A, element 15]); and  	a processor coupled to the memory, wherein the processor performs operations (Raizen [Figure 1A, element 16]), the operations comprising:  	maintaining a plurality of functions to automatically and dynamically configure a unit of a storage volume (Raizen [col. 11, 47-63] where the implemented method maintaining, for example the thin provisioning and the deduplications, which are functions of a storage volume maintained dynamically and automatically), wherein each of the plurality of functions, in response to being applied to the unit of the storage volume, configures the unit of the storage volume differently (Raizen [col. 7, lines 16-46 & Figures 1E and 3A-3B] where multiple functions that configured a storage volume implemented, e.g., deduplication, compression, and thin provisioning functions disclosed to configure a storage volume. Applicant specification 0005-0008, defines these plurality functions as, “thin provisioning”, “deduplication”, "compression”, etc. As recited in the aforementioned section, functions like "thin provisioning", "deduplication", "compression", etc. implemented to configure storage volumes); 	[determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics] wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication in a decreasing order of performance in terms of performing operations on the unit of the storage volume, and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume wherein the plurality of functions includes full allocation, thin provisioning (Raizen [col. 11, lines 7-31, col. 14, lines 12-35] where full allocation and thin provisioning part of the plurality of functions), data compression (Raizen [col. 24, lines 37-40] e.g. FIGS. 1E, 3B, and 4B, for embodiments of the invention that use data compression as one of the space saving and reclamation features), and data deduplication (Raizen [col. 7, lines 1-3] e.g. deduplication and compression related layers are implemented) in a decreasing order of performance in terms of performing operations on the unit of the storage volume (Raizen [col. 2, line 3-9, where data deduplication has a downside in performing operations, like write or read, in the storage unit) and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume (column 1, line 10-14, the use of deduplication improves efficiency of data storage), wherein: 
 	a new unit of a storage volume is initially provisioned as fully allocated and does not use thin provisioning, data compression or data deduplication (Raizen [col. 3, lines 58—col. 4, lines 3, col. 11, lines 32-46, & col. 25, lines 22-54] where allocation unit assigning storage unit operation mechanism. According to the applicant’s, written description [0007] full allocation is applied when data needs to be accessed faster. Similarly, Raizen moves data to the direct region, see (col. 34, lines 17-21] and [Figure 1A, element 36A], e.g., “For chunks in the shared region 38A that are no longer shared, it can be advantageous to move the no-longer-shared block into the direct region 36A, because direct access is faster”); and 
 	based on the computed statistics, migrating automatically and dynamically (Raizen [col. 11, 47-63] where the implemented method maintaining, the functions of a storage volume maintained dynamically and automatically) the new unit of a storage volume to [[use]] thin provisioning, data compression, [[or]] and data deduplication (Raizen [col. 5, lines 9-14 & col. 7, lines 16-46] where the disclosed system maintaining multiple functions to configure a storage volume. As recited in the aforementioned section, functions like "thin provisioning", "deduplication", "compression", etc. implemented to configure storage volumes). 	Raizen implemented variety of functions to the storage pool but does not clearly disclose computing, automatically and dynamically statistics on growth rate of data and access characteristics of the data stored in the unit of the storage volume; and 	determining, automatically and dynamically which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics.
However, La Frese, an analogous art, discloses computing, automatically and dynamically statistics on growth rate of data and access characteristics (La Frese [0012-0014] where a capacity estimation module collecting data like measurement of changed data per predetermined time and resource utilization of data obtained over a period of time. This analogous with computing statistics on growth of data) of the data stored in the unit of the storage volume (La Frese [0036, 0041, & 0050] the capacity estimation derived (computed) from consideration of the data relating to capacity [0036], such as write rates, throughput of the changed data (e.g. MB/sec) the duration value, etc. The applicant specification defined access characteristics as measure of the data access for input/output (I/O), performance, throughput rates and response time (see [0023, 0025, & Figure 2, elements 204, 206, 208, & 210]) La Frese utilized capacity, such as write rates, throughput of the changed data (e.g. MB/sec) the duration value of storage volume); and 	determining, automatically and dynamically which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics (La Frese [abstract, 0012-0014] where a capacity estimation module collecting data like measurement of changed data per predetermined time and resource utilization of data obtained over a period of time. This analogous with computing statistics on growth of data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because the teaching of La Frese would have enables a workload-on-server to dramatically increase performance and to reduce the bandwidth limitations of a traditional client server model in an efficient manner. The method enables the user to freely accept the recommendations or to modify multiple inputs obtaining better advice for manual implementation of point-in-time copy functionalities. 

Regarding claim 8, the rejection of claim 7 is hereby incorporated by reference, Raizen and La Frese discloses a system, wherein the computed statistics include 

Regarding claim 9, the rejection of claim 7 is hereby incorporated by reference, Raizen and La Frese discloses a system, the operations further comprising: applying full allocation to the unit of the storage volume, in response to determining that access time requirement for the unit of the storage volume is less than a predetermined threshold amount of time (Raizen [col. 34, lines 17-21], e.g., “For chunks in the shared region 38A that are no longer shared, it can be advantageous to move the no-longer-shared block into the direct region 36A, because direct access is faster”).. 

Regarding claim 10, the rejection of claim 7 is hereby incorporated by reference, Raizen and La Frese discloses a system, wherein the computed statistics include 

Regarding claim 11, the rejection of claim 7 is hereby incorporated by reference, Raizen and La Frese discloses a system, wherein:  	a first unit of the storage volume that is a most frequently accessed unit of the storage volume is maintained as a fully allocated unit (Raizen [col. 34, lines 17-21], e.g., “For chunks in the shared region 38A that are no longer shared, it can be advantageous to move the no-longer-shared block into the direct region 36A, because direct access is faster”);;  	a second unit of the storage volume that is a less frequently accessed unit of the storage volume compared to the first unit of the storage volume is maintained as a thin provisioned unit (Raizen [col. 11, lines 14-31] where a thin provisioning technique implemented);  	a third unit of the storage volume that is a still less frequently accessed unit of the storage volume compared to the second unit of the storage volume is maintained as a compressed unit (Raizen [col. 7, lines 9-15] where compression is implemented); and  	a fourth unit that is a least frequently accessed unit of the storage volume is maintained as a deduplicated unit (Raizen [col. 13, lines 63 – col. 14, lines 35] where a deduplication function implemented). 

Regarding claim 12, the rejection of claim 7 is hereby incorporated by reference, Raizen and La Frese discloses a system, wherein if compression throughput rates are able to satisfy access patterns on the new unit of the storage volume, migrating the new unit of the storage volume that is initially provisioned as fully allocated to a compressed unit (Raizen [col. 24, lines 14-31 & lines 58 – col. 25, lines 21] where compression is space saving process, when data access rates is not satisfactory, data are moved to a compressing unit. e.g. moving the data from the uncompressed space to the compressed space). 

Regarding claim 13, Raizen discloses a storage device, wherein code stored in the storage device when executed via a processor causes operations, the operations comprising:  	maintaining a plurality of functions to automatically and dynamically configure a unit of a storage volume (Raizen [col. 11, 47-63] where the implemented method maintaining, for example the thin provisioning and the deduplications, which are functions of a storage volume maintained dynamically and automatically), wherein each of the plurality of functions, in response to being applied to the unit of the storage volume, configures the unit of the storage volume differently (Raizen [col. 7, lines 16-46 & Figures 1E and 3A-3B] where multiple functions that configured a storage volume implemented, e.g., deduplication, compression, and thin provisioning functions disclosed to configure a storage volume. Applicant specification 0005-0008, defines these plurality functions as, “thin provisioning”, “deduplication”, "compression”, etc. As recited in the aforementioned section, functions like "thin provisioning", "deduplication", "compression", etc. implemented to configure storage volumes); 	[determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics] wherein the plurality of functions includes full allocation, thin provisioning, data compression, and data deduplication in a decreasing order of performance in terms of performing operations on the unit of the storage volume, and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume wherein the plurality of functions includes full allocation, thin provisioning (Raizen [col. 11, lines 7-31, col. 14, lines 12-35] where full allocation and thin provisioning part of the plurality of functions), data compression (Raizen [col. 24, lines 37-40] e.g. FIGS. 1E, 3B, and 4B, for embodiments of the invention that use data compression as one of the space saving and reclamation features), and data deduplication (Raizen [col. 7, lines 1-3] e.g. deduplication and compression related layers are implemented) in a decreasing order of performance in terms of performing operations on the unit of the storage volume (Raizen [col. 2, line 3-9, where data deduplication has a downside in performing operations, like write or read, in the storage unit) and in an increasing order of efficiency in terms of storage requirements in the unit of the storage volume (column 1, line 10-14, the use of deduplication improves efficiency of data storage), wherein: 
 	the unit of the storage volume is initially provisioned as fully allocated and does not use thin provisioning, data compression or data deduplication (Raizen [col. 3, lines 58—col. 4, lines 3, col. 11, lines 32-46, & col. 25, lines 22-54] where allocation unit assigning storage unit operation mechanism. According to the applicant’s, written description [0007] full allocation is applied when data needs to be accessed faster. Similarly, Raizen moves data to the direct region, see (col. 34, lines 17-21] and [Figure 1A, element 36A], e.g., “For chunks in the shared region 38A that are no longer shared, it can be advantageous to move the no-longer-shared block into the direct region 36A, because direct access is faster”); and 
 	based on the computed statistics, migrating automatically and dynamically (Raizen [col. 11, 47-63] where the implemented method maintaining, the functions of a storage volume maintained dynamically and automatically) the unit of the storage volume to [[use]] one of thin provisioning, data compression, [[or]] and data deduplication (Raizen [col. 5, lines 9-14 & col. 7, lines 16-46] where the disclosed system maintaining multiple functions to configure a storage volume. As recited in the aforementioned section, functions like "thin provisioning", "deduplication", "compression", etc. implemented to configure storage volumes).
 Raizen implemented variety of functions to the storage pool but does not clearly disclose: computing, automatically and dynamically, statistics on growth rate of data and access characteristics of the data stored in the unit of the storage volume; and 	determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics
However, La Frese, an analogous art, discloses computing, automatically and dynamically statistics on growth rate of data and access characteristics (La Frese [0012-0014] where a capacity estimation module collecting data like measurement of changed data per predetermined time and resource utilization of data obtained over a period of time. This analogous with computing statistics on growth of data) of the data stored in the unit of the storage volume (La Frese [0036, 0041, & 0050] the capacity estimation derived (computed) from consideration of the data relating to capacity [0036], such as write rates, throughput of the changed data (e.g. MB/sec) the duration value, etc. The applicant specification defined access characteristics as measure of the data access for input/output (I/O), performance, throughput rates and response time (see [0023, 0025, & Figure 2, elements 204, 206, 208, & 210]) La Frese utilized capacity, such as write rates, throughput of the changed data (e.g. MB/sec) the duration value of storage volume); and 	determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume, based on the computed statistics (La Frese [abstract, 0012-0014] where a capacity estimation module collecting data like measurement of changed data per predetermined time and resource utilization of data obtained over a period of time. This analogous with computing statistics on growth of data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because the teaching of La Frese would have enables a workload-on-server to dramatically increase performance and to reduce the bandwidth limitations of a traditional client server model in an efficient manner. The method enables the user to freely accept the recommendations or to modify multiple inputs obtaining better advice for manual implementation of point-in-time copy functionalities. 	 
Regarding claim 14, the rejection of claim 13 is hereby incorporated by reference, Raizen and La Frese discloses a storage device, wherein the computed statistics include 

Regarding claim 15, the rejection of claim 13 is hereby incorporated by reference, Raizen and La Frese discloses a storage device, the operations further comprising: applying full allocation to the unit of the storage volume, in response to determining that access time requirement for the unit of the storage volume is less than a predetermined threshold amount of time (Raizen [col. 34, lines 17-21], e.g., “For chunks in the shared region 38A that are no longer shared, it can be advantageous to move the no-longer-shared block into the direct region 36A, because direct access is faster”).

Regarding claim 16, the rejection of claim 13 is hereby incorporated by reference, Raizen and La Frese discloses a storage device, wherein the computed statistics include 

Regarding claim 17, the rejection of claim 13 is hereby incorporated by reference, Raizen and La Frese discloses a storage device, wherein:  	a first unit of the storage volume that is a most frequently accessed unit of the storage volume is maintained as a fully allocated unit (Raizen [col. 34, lines 17-21], e.g., “For chunks in the shared region 38A that are no longer shared, it can be advantageous to move the no-longer-shared block into the direct region 36A, because direct access is faster”);;  	a second unit of the storage volume that is a less frequently accessed unit of the storage volume compared to the first unit is maintained as a thin provisioned unit (Raizen [col. 11, lines 14-31] where a thin provisioning technique implemented);  	a third unit of the storage volume that is a still less frequently accessed unit of the storage volume compared to the second unit is maintained as a compressed unit (Raizen [col. 7, lines 9-15] where compression is implemented); and  	a fourth unit of the storage volume that is a least frequently accessed unit of the storage volume is maintained as a deduplicated unit (Raizen [col. 13, lines 63 – col. 14, lines 35] where a deduplication function implemented). 

 Regarding claim 18, , the rejection of claim 13 is hereby incorporated by reference, Raizen and La Frese discloses a storage device, wherein if compression throughput rates are able to satisfy access patterns on the unit of the storage volume, migrating the unit of the storage volume that is initially provisioned as fully allocated to a compressed unit (Raizen [col. 24, lines 14-31 & lines 58 – col. 25, lines 21] where compression is space saving process, when data access rates is not satisfactory, data are moved to a compressing unit. e.g. moving the data from the uncompressed space to the compressed space).
Regarding claim 20, the rejection of claim 1 is hereby incorporated by reference, Raizen and La Frese discloses a method, wherein the computing, automatically and dynamically, the statistics comprises determining a rate at which write operations are performed on the unit of the storage volume and an available amount of unused space on the unit of the storage volume, the method further comprising:  	applying thin provisioning to the unit of the storage volume (Raizen [col. 5, lines 9-14 & col. 7, lines 16-46] where the disclosed system maintaining multiple functions to configure a storage volume. As recited in the aforementioned section, functions like "thin provisioning", etc. implemented to configure storage volumes), in response to determining that the rate at which write operations are performed on the unit of the storage volume does not exceed a predetermined rate of write operations and the available amount of unused space on the unit of the storage volume exceeds a predetermined threshold La Frese [0012-0014] where a capacity estimation module collecting data like measurement of changed data per predetermined time and resource utilization of data obtained over a period of time. This analogous with computing statistics on growth of data) of the data stored in the unit of the storage volume (La Frese [0036, 0041, & 0050] the capacity estimation derived (computed) from consideration of the data relating to capacity [0036], such as write rates, throughput of the changed data (e.g. MB/sec) the duration value.

17.	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raizen et al. U.S. Patent  8,156,306 B1 (hereinafter Raizen) in view of La Frese et al. U.S. 2009/0240809 A1 (hereinafter La Frese) as applied to claims 1-18 and 20 above, and further in view of Whetsel U.S. 2011/0153712 A1 (hereinafter Whetsel).
Regarding claim 19, the rejection of claim 1 is hereby incorporated by reference, Raizen and La Frese discloses a method, wherein the determining, automatically and dynamically, which of the plurality of functions to apply to the unit of the storage volume comprises: 	identifying, for the unit of the storage volume, a subset of the data stored therein (Raizen [col. 13, lines 55 – col. 14, line 35] where the implemented method identify subset of stored data (i.e., block level deduplication on chunks stored));  	selecting one of data compression and data deduplication (Raizen [col. 14, lines 53-56] where there is duplicate data, a deduplication technique applied. See also [col. 15, lines 6-24]. As the term deduplication refers generally to eliminating duplicate or redundant data, See [col. 7, lines 67 – col. 8, line 5], e.g., “The deduplication process identifies redundant data in the storage capacity and replaces the redundant data with a reference/pointer to a copy of the data that is stored elsewhere in the storage appliance 14”); and  	determining to apply the selected data compression or data deduplication subject to determinations with respect to greater storage efficiency and greater access time (Raizen [col. 14, lines 53-56] where there is duplicate data, a deduplication technique applied. See also [col. 15, lines 6-24]. As the term deduplication refers generally to eliminating duplicate or redundant data, See [col. 7, lines 67 – col. 8, line 5], e.g., “The deduplication process identifies redundant data in the storage capacity and replaces the redundant data with a reference/pointer to a copy of the data that is stored elsewhere in the storage appliance 14”); and  	execute a sample run on the subset of the data in the scratch storage volume using the selected data compression or data deduplication (Raizen [col. 24, lines 14-31 & lines 58 – col. 25, lines 21] where compression is space saving process, when data access rates is not satisfactory, data are moved to a compressing unit. e.g. moving the data from the uncompressed space to the compressed space). 	The combination of Raizen and La Frese does not clearly discloses creating, temporarily, a scratch storage volume; placing the subset of the data in the scratch storage volume. 	However, Whetsel discloses creating, temporarily, a scratch storage volume (Whetsel [0061] and [Figure 4], where the universal data module of the system creates a scratch storage and store data temporarily, e.g., “1) creates and maintains relationships for all applications and 2) stores data for all modules in the TC.sup.2A.sup.2 and 3) contains temporary data (scratch data 402)”; and  	 placing the subset of the data in the scratch storage volume (Whetsel [0061] and [0071] where the segmented data stored in the scratch temporarily, e.g., “Creating the relationships includes storing them in temporary storage (Scratch Data shown in FIG. 4)”). 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the cited references because the teaching of Whetsel would have allow data sharing across multiple applications as well as enables data sharing between different users, enables data sharing across domains, and enables system life cycles to be extended the storage volume. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983.  The examiner can normally be reached on Monday – Friday 8:30AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156        
                                                                                                                                                                                                
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156